L§§M §§  %~"~§A§;`€Y
NO.

NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS AND PACIFIC REPORTER
29626

lN THE INTERMEDIATE COURT OF APPEALS

0F THE sTATE oF HAwAIT
sTATE oF HAwAIT,

Plaintiff-Appellee, v
THOMAS LEE MANIJO, Defendant-Appellant, andq3

STEVEN RAY BlHAG, DefeHdant

    
 
 

§§

§ §§
 "€`K
;z §§
. . ‘€`?> w
APPEAL FROM THE ClRCUIT COURT OF THE FlRST ClRCU zY §§

(CR. N0. 07-1-i276) " ii

‘Y

s s

SUMMARY DlSPOSlTlON ORDER §
(By: Nakamura, C.J., Fujise and Reifurth, JJ.)
Defendant-Appellant Thomas Lee Manijo
from the January 7,
court).y

(Manijo) appeals
2009 Judgment of Conviction and Sentence
entered in the Circuit Court of the First Circuit (circuit

A jury convicted Manijo of Assault in the Second Degree
in violation of Hawaii Revised Statutes § 707-711 (Supp. 2007),
(uskyn) _

years of incarceration,

relating to the June 22, 2007, stabbing of Sheamon Tamasaki
As a repeat offender, Manijo was sentenced to five

year and eight months,

with a mandatory minimum sentence of one
and restitution.
On appeal, Manijo contends that,

"[t]here was no
substantial evidence to support Manijo's conviction where there

was no credible evidence of sufficient quality and probative
value that he had stabbed Sky."

Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, as
point of error as follows:

well as the relevant statutory and case law,

we resolve Manijo's
In determining whether substantial evidence exists to
support a conviction, we view the facts of this case "in the
strongest light for the pr0secution."
.1_/

State v. Mitchell,

94
The Honorable Richard K, Perkins presided.

NOT FOR PUBLICATION IN WEST'S HAWA]I REPORTS AND PACIFIC REI"ORTER

HawaiU_388, 393, 15 P.3d 314, 319 (App. 2000) (quoting State v.
Pone, 78 Hawafi 262, 265, 892 P.2d 455, 458 (l995) (internal

quotation marks omitted)).

Substantial evidence is "evidence which a reasonable mind
might accept as adequate to support the conclusion of the
fact[-]finder." Matters related to the credibility of
witnesses and the weight to be given to the evidence are
generally left to the fact[-]finder. The appellate court
will neither reconcile conflicting evidence nor interfere
with the decision of the trier of fact based on the
witnesses' credibility or the weight of the evidence.

Id. (citations omitted).

To secure a conviction of Assault in the Second Degree,
the State needed to prove that Manijo intentionally or knowingly
caused substantial bodily injury to Sky or caused bodily injury
to Sky with a dangerous instrument. Haw. Rev. Stat. § 707-7ll.
The jury was presented with sufficient evidence to establish that
Manijo committed the offense of Assault in the Second Degree when
he stabbed Sky in the rib area with a pocket knife.

Manijo contends that "Sky's testimony was at best
inconsistent and unbelievable." The jury, however, implicitly
credited Sky's account of Manijo's actions over those of Manijo
and his alleged accomplices. As witness credibility and
inconsistent testimony are matters for the fact-finder, it cannot
be said that there was insufficient evidence to support Manijo's
conviction,

Therefore, the January 7, 2009 Judgment of Conviction
and Sentence entered in the Circuit Court of the First Circuit is
affirmed.

DATED: Honolulu, HawaFi, June 23, 20lO.

On the briefs: jj 1 /Z( ;HZ; §

Chief Judge
Dean K. Young,

for Defendant-Appellant. C:2@ar/b }_
d

Stephen K. Tsushima, Associate Ju
Deputy Prosecuting Attorney,

City and County of Honolulu, §:RJ’ 1 (T\ c~ j
for Plaintiff-Appellee. AMyWCe

Associate Judge